                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

 Horace Hicks,                         )     C/A No.: 1:18-1952-HMH-SVH
                                       )
                   Plaintiff,          )
       vs.                             )
                                       )                ORDER
 Warden G. Lane and Lt. Derek          )
 Danley,                               )
                                       )
                   Defendants.         )
                                       )

      Horace Hicks (“Plaintiff”), proceeding pro se, filed this action on July

16, 2018. [ECF No. 1]. On January 7, 2019, Defendants filed a motion for

sanction and to dismiss. [ECF No. 27]. As Plaintiff is proceeding pro se, the

court entered an order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th

Cir. 1975), advising him of the importance of the motion and of the need for

him to file an adequate response by February 7, 2019. [ECF No. 28]. Plaintiff

was specifically advised that if he failed to respond adequately, Defendants’

motion may be granted, thereby ending his case. Id.

      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Plaintiff has failed to respond to the motion. As such,

it appears to the court that he does not oppose the motion and wishes to

abandon this action. Based on the foregoing, Plaintiff is directed to advise the

court whether he wishes to continue with this case and to file a response to

Defendants’ motion to dismiss by February 26, 2019. Plaintiff is further
advised that if he fails to respond, this action will be recommended for

dismissal with prejudice for failure to prosecute. See Davis v. Williams, 588

F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.



February 12, 2019                           Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        2
